     Case 4:19-cv-00094-RH-GRJ Document 166 Filed 04/27/20 Page 1 of 3




 Ftor ·d.


YY\I\ /l.. "




                                                             ddEol




               Pfovided To:
               Bay Correctional Facility




                                                                         z~
                                                                         ....I
                                                                                  0..
                                                                         uo



                                                                         !,J...
Case 4:19-cv-00094-RH-GRJ Document 166 Filed 04/27/20 Page 2 of 3




                                                -:::--
                                                --
                                                ::::::::
                                                :::::

                                                -:::-
                                                .::::::::
                                                --..:::
                                                    :..,.
                                                ...;:::
                                                ..:::
                                                 --
                                                ...::
                                                ·-
                                                --::-
                                                :::
                                                --
                                                ::::-,
                                                ...::::
                                                ..:::;-
                                                ::::::-
                                                --:--



                                                  m
                                                  l!i
                                                  I.ti
                                                  m
                                                  m
                                                  I!)
                                                  .,I..,
                                                  (:)
                                                  ~Li
                                                  (\J
                                                  Fi
Case 4:19-cv-00094-RH-GRJ Document 166 Filed 04/27/20 Page 3 of 3




        .; .
        . ,.,.....,              ...."".'~,. ; ,,
          it
         ,;.
                                 \ . f"
                             "" ·..,.;'t                    '

              ) .,

                      -~£:




                             I
                                             . .. ..,;. ,
